119 F.3d 5
80 A.F.T.R.2d 97-5663
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roger Allen GUNDERSON, Plaintiff-Appellant,v.LIFE TECHNOLOGIES, INC.;  Margaret Perlmutter;  Reid Knight;Michael Monko, Defendants-Appellees.
No. 97-55261.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Appeal from the United States District Court for the Southern District of California, No. CV-96-00705-BTM;  Barry T. Moskowitz, District Judge, Presiding.
Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Roger Gunderson appeals pro se the district court's summary judgment dismissal of his action alleging conversion, trespass upon his personal property, intentional infliction of emotional distress, and tortious discharge by his former employer.  Gunderson contends that because he never agreed to have taxes withheld from his earnings, Life Technologies, Inc. wrongfully diminished his agreed remuneration.  We conclude the district court properly exercised federal jurisdiction.  See Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 769 (9th Cir.1986).  We affirm for the reasons stated by the district court in its Orders filed on July 24, 1996 and December 2, 1996.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Life Technologies, Inc.'s motion for attorneys fees and sanctions is denied